Case 1:19-cv-02818-DDD-KLM Document 154 Filed 12/28/20 USDC Colorado Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO


   Civil Action No. 19-cv-02818-DDD-KLM

   CAROL NICHOLS, on behalf of herself and
   similarly situated employees,

            Plaintiff

            v.

   DENVER HEALTH AND HOSPITAL AUTHORITY

            Defendants.

     UNOPPOSED MOTION TO STRIKE AND SUBSTITUTE ECF NOS. 146-13 & 147-13


            Defendant Denver Health and Hospital Authority, (“Defendant”), through its counsel, Lewis

   Brisbois Bisgaard & Smith, LLP, hereby submits this Motion to Strike and Substitute ECF Nos. 146-

   13 & 147-13, and respectfully states as follows:

                 CONFERRAL CERTIFICATE PURSUANT TO D.C.COLO.L CivR 7.1

            Pursuant to D.C.COLO.LCivR 7.1, Defendant has conferred with Plaintiff regarding the

   relief requested herein. Plaintiff does not oppose the instant motion.

                                               MOTION

            Defendant files this motion to strike and substitute ECF Nos. 146-13 & 147-13. The record

   in question consists of handwritten notes taken by Jill Damman that relate to the subject matter of

   this case. The version of this record filed by Plaintiff contains information that is subject to the

   attorney-client privilege at bates label DHHA017468. On July 6, 2020, Defendant sent Plaintiff a




   4820-4261-0389.2                                   1
Case 1:19-cv-02818-DDD-KLM Document 154 Filed 12/28/20 USDC Colorado Page 2 of 6




   clawback letter for this record.1 Exhibit A, July 6, 2020, Clawback Letter. That same date,

   Defendant provided a privilege log and redacted copy of the pertinent record. Id. at 1; Exhibit B,

   DHHA017460 – DHHA017469 (DHHA017468 Redacted).2

            The applicability of privilege to the relevant record was addressed in submittals to the

   Special Master in this case. See ECF No. 67 at 10-12. The Special Master considered Defendant’s

   clawback and the substance of Defendant’s assertion of privilege and determined that the hand-

   written notes were subject to privilege. ECF No. 86 at 21-23. Plaintiff did not object to the Special

   Master’s order in this regard. See generally ECF No. 97 (objecting to ECF No. 86 on other

   grounds). Accordingly, there can be no dispute that the record in question is privileged and was

   appropriately clawed back.

            The parties to this case have agreed to several orders related to the handling of inadvertently

   disclosed privileged materials. See ECF Nos. 21; 34. Of particular relevance is the Joint Stipulated

   Limited Protective Order in this matter. ECF No. 34. That order provides a clawback provision,

   which provides that a producing party, upon learning of inadvertent production, must “within a

   reasonable time” notify opposing counsel of the claim and provide a basis for the privilege. Id.




            1
            Defendant had already notified Plaintiff’s counsel of its clawback of the document on the
   record during the deposition of Jill Damman.
            2
            Pursuant to the terms of the Protective Order in this matter, Exhibit B is filed under seal in
   this matter. Defendant intends to file an appropriately limited motion to restrict on or before
   December 30, 2020, 14 days from Plaintiff’s Response to Defendant’s Motion for Summary
   Judgment as required under the local rules. That motion will address this record to the extent
   necessary.


   4820-4261-0389.2                                   2
Case 1:19-cv-02818-DDD-KLM Document 154 Filed 12/28/20 USDC Colorado Page 3 of 6




   at 11, ¶ 27. Within three days thereafter, opposing counsel is obligated to “recall and destroy or

   return” the relevant record.3 Id.

            Pursuant to the July 6, 2020, clawback letter, Plaintiff was obligated to “recall and destroy or

   return” the unredacted copy of DHHA017468 on or before July 9, 2020. Instead, on December 16,

   2020, Plaintiff filed a copy of the unredacted record as an exhibit to her response to summary

   judgment. ECF Nos. 146-13, 147-13.

            Accordingly, Defendant requests that the Court strike the as-filed copies of DHHA017460-

   DHHA017469 at ECF Nos. 146-13 & 147-13, and substitute Exhibit B to this motion, which is an

   identical record, but contains the appropriately redacted copy of DHHA017468.

                                              CONCLUSION

            Accordingly, Defendant requests the Court strike ECF Nos. 146-13 & 147-13 and substitute

   the attached Exhibit B.




            3
             As of July 17, 2020, Plaintiff counsel refused to destroy the pertinent record and stated that
   she intended to submit an unredacted copy of the record for “in camera review.” Defendant objected
   to Plaintiff’s failure to comply with the protective order. It is now clear that Plaintiff did not destroy
   the record in question.


   4820-4261-0389.2                                    3
Case 1:19-cv-02818-DDD-KLM Document 154 Filed 12/28/20 USDC Colorado Page 4 of 6




            Dated this 28th day of December, 2020.


                                                         /s/Benjamin W. Hudgens
                                                         Alice Conway Powers, Esq.
                                                         Benjamin W. Hudgens
                                                         Jon Olafson
                                                         Lewis Brisbois LLP
                                                         1700 Lincoln Street, Suite 4000
                                                         Denver, Colorado 80203
                                                         (720) 292-2028 (direct)
                                                         (303) 861-7767 (fax)
                                                         Alice.powers@lewisbrisbois.com
                                                         Jon.Olafson@lewisbrisbois.com
                                                         Benjamin.Hudgens@lewisbrisbois.com
                                                         www.lewisbrisbois.com




   4820-4261-0389.2                                  4
Case 1:19-cv-02818-DDD-KLM Document 154 Filed 12/28/20 USDC Colorado Page 5 of 6




            CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME LIMITATION

            I hereby certify that the foregoing pleading complies with the type-volume limitation set

   forth in Judge Domenico’s Practice Standard III(A)(1).


                                                        /s/Benjamin W. Hudgens




   4820-4261-0389.2                                 5
Case 1:19-cv-02818-DDD-KLM Document 154 Filed 12/28/20 USDC Colorado Page 6 of 6




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 28th day of December, 2020, a true and correct copy of the
   foregoing was served via CM/ECF system which will send notification of the filing to the following:

   Merrily S. Archer, Esq., M.S.W.
   EEO Legal Solutions LLC
   600 17th Street, Suite 2800-S
   Denver, CO 80202
   archerm@eeolegalsolutions.com

                                                       /s/ Benjamin W. Hudgens
                                                       A duly signed original is on file at the Law
                                                       Offices of LEWIS BRISBOIS




            .




   4820-4261-0389.2                                6
